ORDER
This case came before a hearing panel of this court for oral argument on November 21, 1995 pursuant to an order requiring the defendants to appear and show cause why their appeals should not be denied and dismissed. We find that cause has not been shown.
Defendants appeal from orders foreclosing their rights of redemption in four cases, consolidated for hearing before the hearing panel. Those cases are 94^1-A, 9A-2-A, 94-8-A and 94-8-A.
The defendants had been permitted by an order entered in the Superior Court on November 19, 1998 to redeem the four parcels in question that had been sold at tax sale to the plaintiffs by payment in three installments. The order provided that if defendants failed to make the payments when required, judgment foreclosing their rights of redemption would enter. That order was self executing upon defendants’ default in payment. Defendants failed to make the first payment when due. On December 10, 1993, a final decree foreclosing defendants’ rights of redemption was entered in the Superior Court. Defendants filed motions to vacate that final decree. After hearing on those motions, and after reviewing conflicting affidavits submitted by the parties, the justice denied the motions to vacate. In doing so, the trial justice rejected as incredible the allegations made by the defendants concerning their reasons for non-compliance with the November 19, 1993 order. A review of the hearing transcript reveals no abuse of discretion or error on the part of the hearing justice. His decision entered on March 24, 1994 on the motion to vacate is affirmed. The defendants’ appeal is denied and dismissed.
WEISBERGER, C.J., did not participate.